Title: Thomas Jefferson to Patrick Gibson, 12 June 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello June 12. 13.
          Yours of May 29. with 150.D. inclosed was duly recieved as is that also of June 5. I should not be for recieving the paiment of the monies for mr Mazzei before they are due on any other discount than of legal interest, say ½ per cent per month.
			 I inclose you a letter I have recieved from mr Edmund Randolph, by which you will see that he executed our joint deed to mr Taylor on the 22d of May, five days after my signature, but as his execution of it must be certified by his court, and mine by
			 the court of Albemarle there will be some delay before mr Taylor can recieve it; a delay the more uncertain as
			 mr Randolph states that he was too unwell at that time to go to court.
          The keg of Burr’s powder is recieved. it’s force
			 by the eprouvette is 16.
			 I had informed you that that of White was 7. & 9. the common store powder never exceeds 13. as far as I have seen. th Mr Burr’s is the best I have ever bought in this state. but
			 Dupont’s of Wilmington goes to 27. I am afraid I shall still have to
			 call for more; however not, as I hope, till the unfortunate accident
			 to Burr’s works will have been repaired.Accept the assurances of my friendly respect
          Th:
            Jefferson
        